 



EXHIBIT 10.1

Execution Version

SECOND AMENDMENT TO FORBEARANCE
AND MODIFICATION AGREEMENT

     This SECOND AMENDMENT TO FORBEARANCE AND MODIFICATION AGREEMENT (this
“Agreement”) is entered into as of the 31st day of January, 2002, among Arguss
Communications, Inc., formerly known as Arguss Holdings, Inc. (the “Borrower”),
certain guarantors of the Borrower identified on the signature pages hereto (the
“Guarantors”), the Lenders (as defined below) and Bank of America, N.A.,
formerly NationsBank, N.A., as administrative agent for the Lenders (in such
capacity, the “Agent”). Capitalized terms used herein but not otherwise defined
shall have the meanings set forth, or incorporated, in the Forbearance Agreement
(as defined below).

RECITALS

     A.     The Borrower, the Agent and certain financial institutions (the
“Lenders”) are parties to that certain Credit Agreement dated as of March 19,
1999 (as amended and otherwise modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made and may hereafter make
loans and advances and other extensions of credit to the Borrower.

     B.     The Borrower, the Guarantors, the Agent and the Lenders are parties
to that certain Forbearance and Modification Agreement dated as of November 13,
2001, as amended by that certain Amendment to Forbearance and Modification
Agreement and Waiver dated as of December 26, 2001 (as further amended and
otherwise modified from time to time, the “Forbearance Agreement”), pursuant to
which the Agent and the Lenders agreed to temporarily forbear from exercising
their rights and remedies arising from the Acknowledged Events of Default
pursuant to the terms and conditions set forth therein.

     C.     Certain additional Events of Default, other than the Acknowledged
Events of Default, exist under the Credit Agreement arising from the Borrower’s
failure to comply with the financial covenants set forth in Section 6.10(a),
(b) and (c) of the Credit Agreement, in each case for the applicable period
ending December 31, 2002 (the “Additional Events of Default”).

     D.     The Borrower has entered into that certain Agreement and Plan of
Merger dated as of January 7, 2002 (the “Merger Agreement”) with Dycom
Industries, Inc. (“Dycom”) and Troy Acquisition Corp., pursuant to which Dycom
would acquire all of the outstanding equity of the Borrower.

     E.     The Borrower has requested that the Agent and the Lenders agree to
(i) forbear from exercising any rights and remedies arising from the Additional
Events of Default and (ii) extend the Forbearance Period until April 30, 2002 to
allow the Borrower time to consummate the transactions contemplated by the
Merger Agreement.

     F.     The Agent and the Lenders have agreed to do so, but only pursuant to
the terms and conditions set forth herein.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

     1.     Estoppel, Acknowledgement and Reaffirmation. As of January 23, 2002,
the total outstanding principal amount of Revolving Loans was not less than
$51,000,000, the undrawn portion of the Stated Amount of all outstanding Letters
of Credit was $3,000,000 and the total outstanding principal amount under the
Term Loan was not less than $10,750,000, which amounts constitute valid and
subsisting obligations of the Borrower to the Lenders that are not subject to
any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind. The Borrower and the Guarantors hereby acknowledge their obligations under
the Loan Documents and reaffirm that each of the liens and security interests
created and granted in or pursuant to the Loan Documents are valid and
subsisting and that this Agreement shall in no manner impair or otherwise
adversely effect such liens and security interests.

     2.     Amendments to Forbearance Agreement



          (i)  The definition of “Forbearance Termination Event” set forth in
Section 3 of the Forbearance Agreement is hereby amended and restated in its
entirety to read as follows:



  “Forbearance Termination Event” shall mean the earliest to occur of: (a) any
Event of Default under any of the Loan Documents other than the Acknowledged
Events of Default; (b) any Default under any of the Loan Documents, provided
that a Default under the Loan Documents shall constitute a Forbearance
Termination Event hereunder only if it remains uncured after the earlier of
(i) the expiration of any cure period provided under the applicable Loan
Document, (ii) ten (10) days from the date that the Default first existed, and
(iii) April 30, 2002; (c) a breach by the Borrower of any term or condition of
this Agreement; (d) consummation of the transactions contemplated by the Merger
Agreement; (e) termination of the Merger Agreement; (f) the amendment of any
material term of the Merger Agreement, which amendment is material to the
Lenders, without the prior written consent of the Agent; and (g) April 30, 2002.



          (ii)  The definition of “Acknowledged Events of Default” set forth in
Recital B to the Forbearance Agreement is hereby amended to include the
Additional Events of Default.

     3.     Interest. Notwithstanding anything to the contrary contained in the
Credit Agreement, effective January 15, 2002, the “Applicable Margin” for all
Base Rate Loans shall be 250 basis points per annum and the “Applicable Margin”
for all Eurodollar Loans shall be 350 basis points per annum.

     4.      Additional Covenants.

 



--------------------------------------------------------------------------------



 





          (a)  EBITDA. In lieu of complying with the financial covenants set
forth in Section 6.10 (b) and (c) of the Credit Agreement for the applicable
financial periods ending March 31, 2002, the Borrower shall generate EBITDA of
not less than $5,000,000 for each of the six month periods ending
(i) January 31, 2002, (ii) February 28, 2002 and (iii) March 31, 2002.



          (b)  Reporting. In addition to any existing reporting requirements,
the Borrower shall deliver to the Agent, within twenty (20) days of the end of
each calendar month beginning with the calendar month ending January 31, 2002, a
compliance certificate, executed by the Borrower’s Principal Financial Officer,
indicating the Borrower’s EBITDA for the six month period then ended and in form
otherwise reasonably acceptable to the Agent.

     5.     Extension Fee. In consideration of the willingness of the Agent and
the Lenders to enter into this Agreement, the Borrower shall be obligated to pay
to the Agent, for the ratable benefit of the Lenders executing this Agreement,
an extension fee in amount equal to 50 basis points of each such Lender’s
current outstanding Commitment (the “Extension Fee”), which shall be deemed
fully earned on the effectiveness of this Agreement. Of the Extension Fee,
$100,000 shall be payable at closing of this Agreement, an additional $100,000
shall be payable February 28, 2002, an additional $100,000 shall be payable
March 31, 2002, and the balance shall be payable on April 30, 2002; provided,
however, that (i) the entire unpaid amount of the Extension Fee shall be
immediately due and payable upon the occurrence of a Forbearance Termination
Event, except as set forth in clause (ii) of this proviso, and (ii) in the event
that all other obligations and liabilities of the Borrower and the Guarantors to
the Agent and the Lenders under and in connection with the Loan Documents are
satisfied in full, or otherwise restructured on terms and conditions acceptable
to the Lenders, prior to the occurrence of a Forbearance Termination Event (or,
in the case of a Forbearance Termination Event arising exclusively from the
consummation of the transaction contemplated by the Merger Agreement,
substantially contemporaneously with such consummation), the Lenders shall waive
any portion of the Extension Fee that has not yet become payable as of the date
of such satisfaction.

     6.     Expenses. Upon demand therefor, the Borrower shall pay all
reasonable out-of-pocket expenses incurred by the Agent and Lenders (including
without limitation the reasonable fees and out-of-pocket expenses of counsel) in
connection with or related to the negotiation, drafting, and execution of this
Agreement ad the transactions contemplated hereby.

     7.     Conditions Precedent. As conditions precedent to the effectiveness
of this Agreement:



          (a)  the Agent shall have received counterparts of this Agreement duly
executed by the Borrower and the Lenders;



          (b)  the Borrower shall have reimbursed the Agent for the fees and
expenses of its counsel billed through January 29, 2002 in the amount of
$16,205.52;

 



--------------------------------------------------------------------------------



 





          (c) the Agent shall have received a fully executed copy of the Merger
Agreement;



          (d) the Agent shall have received (for the ratable benefit of the
Lenders executing this Agreement) $100,000 of the Extension Fee; and



          (e) the Agent shall have received, for its own account, the fee
referred to in that certain letter agreement dated as of the date hereof between
the Borrower and the Agent.

     8.     Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and Lenders that:



          (a) after giving effect to this Agreement, other than the Acknowledged
Events of Default, no Default or Event of Default exists under the Loan
Documents;



          (b) after giving effect to this Agreement, the representations and
warranties of the Borrower contained in Article IV of the Credit Agreement are
true, accurate and complete in all material respects on and as of the date
hereof to the same extent as though made on and as of such date except to the
extent such representations and warranties specifically relate to an earlier
date; and



          (c) (i) the execution, delivery and performance by the Borrower of
this Agreement are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate action on the part of the Borrower,
(ii) subject to the effect of bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting
creditors’ rights (including, without limitation, preference and fraudulent
conveyance or transfer laws), this Agreement constitutes a legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms and (iii) neither this Agreement, nor the execution,
delivery or performance by the Borrower hereof (A) violates any law or
regulation, or any order or decree of any court or Governmental Authority,
(B) conflicts with or results in the breach or termination of, constitutes a
default under or accelerates any performance required by, any material
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which the Borrower is a party or by which the Borrower or any of its property is
bound, or (C) results in the creation or imposition of any lien upon any of the
Collateral.

     9.     Release. In consideration of the willingness of the Agent and the
Lenders to enter into this Agreement, the Borrower and each of the Guarantors
hereby release the Agent and the Lenders, and the offices, employees,
representatives, counsel, subsidiaries, affiliates, trustees and directors of
each, from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act on or prior to the date hereof.

     10.     Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Forbearance Agreement and the other Loan Documents shall
remain in full force and

 



--------------------------------------------------------------------------------



 



effect. The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Lenders or the Agent
under any of the Loan Documents, or constitute a waiver or amendment of any
provision of any of the Loan Documents, except as expressly set forth herein.

     11.     Further Assurances. The Agent, the Lenders, the Guarantors and the
Borrower each agrees to execute and deliver, or to cause to be executed and
delivered, all such instruments as they may reasonably request to effectuate the
intent and purposes, and to carry out the terms, of this Agreement.

     12.     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAW OF THE STATE OF MARYLAND (WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS THEREOF); PROVIDED THAT THE BORROWER, THE AGENT AND THE LENDERS SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     13.     Miscellaneous.



          (a) This Agreement shall be binding on and shall inure to the benefit
of the Borrower, the Guarantors, the Agent, the Lenders and their respective
successors and permitted assigns. The terms and provisions of this Agreement are
for the purpose of defining the relative rights and obligations of the Borrower,
the Guarantors, the Agent and the Lenders with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Agreement.



          (b) Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.



          (c) Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.



          (d) Except as otherwise provided in this Agreement, if any provision
contained in this Agreement is in conflict with, or inconsistent with, any
provision in the Loan Documents, the provision contained in this Agreement shall
govern and control.



          (e) This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement. Delivery of an executed counterpart of this Agreement by telecopy
shall be effective as an original and shall constitute a representation that an
original shall be delivered to the Agent.

     14.     Entirety. This Agreement, the Forbearance Agreement and the other
Loan Documents embody the entire agreement between the parties and supersede all
prior agreements and understandings, if any, relating to the subject matter
hereof. This Agreement, the Forbearance

 



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.

[Remainder of Page Left Blank Intentionally]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first written above.

      BORROWER:   ARGUSS COMMUNICATIONS, INC.       By: /s/ ARTHUR TRUDEL    
Name: Arthur Trudel     Title: VP & CFO   GUARANTORS:   ARGUSS COMMUNICATIONS
GROUP       By: /s/ ARTHUR TRUDEL     Name: Arthur Trudel     Title: Vice
Chairman       ARGUSS SERVICES CORP.       By: /s/ ARTHUR TRUDEL     Name:
Arthur Trudel     Title: VP & CFO       CONCEPTRONIC, INC.       By: /s/ ARTHUR
TRUDEL     Name: Arthur Trudel     Title: Vice President       SCHENCK
COMMUNICATIONS LIMITED     PARTNERSHIP       By: /s/ ARTHUR TRUDEL     Name:
Arthur Trudel     Title: Vice President

 



--------------------------------------------------------------------------------



 

      LENDERS:   BANK OF AMERICA, N.A.,     as Agent and as a Lender       By:
/s/ DANIEL LANGELIER     Name: Daniel Langelier     Title: Senior Vice President

 



--------------------------------------------------------------------------------



 

          SUNTRUST BANK       By: /s/ GEORGE A. WAYS     Name: George A. Ways  
  Title: Managing Director

 



--------------------------------------------------------------------------------



 

          NATIONAL CITY BANK       By: /s/ KELLY L. MOYER     Name: KELLY MOYER
    Title: VICE PRESIDENT

 



--------------------------------------------------------------------------------



 

          FLEET NATIONAL BANK       By: /s/ THOMAS J. LEVY     Name: Thomas J.
Levy     Title: Vice President

 



--------------------------------------------------------------------------------



 

          U.S. BANK, NATIONAL ASSOCIATION       By: /s/ C. KIRK DYCHE     Name:
C. KIRK DYCHE     Title: VICE PRESIDENT

 



--------------------------------------------------------------------------------



 

          UNION BANK OF CALIFORNIA, N.A.       By: /s/ JOEL STEINER     Name:
Joel Steiner     Title: Vice President

 



--------------------------------------------------------------------------------



 

          KEYBANK NATIONAL ASSOCIATION       By: /s/ MARK KLEINHAUS     Name:
Mark Kleinhaus     Title: Vice Pres.

 